     Case 4:16-cr-00216-WTM-CLR Document 102 Filed 12/17/20 Page 1 of 11



                IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION


UNITED STATES OF AMERICA


V.                                               CASE NO. CR416-216


CORINTHIAN BOSTIC,

        Defendant.




                                    ORDER


       Before the Court is Defendant Corinthian Bostic's Motion for

Compassionate Release       (Doc. 96), which the            Government opposes

(Doc. 99). For the following reasons. Defendant's motion (Doc. 96)

is DISMISSED IN PART and DENIED IN PART.


                                    BACKGROUND


        In November 2016, a jury found Defendant guilty of being a

felon    in   possession   of   a    firearm.    (Doc.     55.)     Defendant   was

sentenced to 210 months' imprisonment. (Doc. 62 at 2.) The Eleventh

Circuit affirmed Defendant's conviction and sentence on appeal.

See United States v. Bostic, 736 F. App'x 228, 229 (11th Cir.

2018). According to the Federal Bureau of Prisons' (^'BOP") website.

Defendant     is   currently    incarcerated         at   Federal    Correctional

Institution     (^'FCI")   Jesup    located     in   Jesup,   Georgia,     with   a

projected release date of May 31, 2031. See BOP Inmate Locator,

Federal Bureau of Prisons, https://www.bop.gov/inmateloc/ (last

visited on December 17, 2020).
     Case 4:16-cr-00216-WTM-CLR Document 102 Filed 12/17/20 Page 2 of 11



                                    ANALYSIS


       Defendant seeks compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A) due to the COVID-19 pandemic or to be placed on

home    confinement.^     (Doc.    96    at     8-9.)   The   Government    opposes

Defendant's     request    on     the    grounds    that      Defendant's   medical

condition is stable, and that Defendant is in ^'relatively good

health." (Doc. 99 at 14.) The Court finds that Defendant's motion

is due to be dismissed in part and denied in part.

I.     HOME CONFINEMENT


       First, to the extent Defendant is seeking an order from this

Court placing him on home confinement, his request is due to be

dismissed. A request for home confinement under the Coronavirus

Aid, Relief, and Economic Security Act ("CARES Act"), Pub. L. No.

116-136, enacted on March 27, 2020, is different than a request




^ In his motion. Defendant raises several other arguments based on
the Supreme Court's ruling in Rehaif v. United States, 139 S. Ct.
2191, 204 L. Ed. 2d 594 (2019), including that his conviction is
unconstitutional because: (1) the indictment failed to cite to 18
U.S.C. § 924(a)(2) and (2) his counsel was ineffective. (Doc. 96
at 4-6.) The Court construes Defendant's arguments as collateral
attacks on his conviction and sentence and finds that Defendant's
arguments are more appropriately raised in a § 2255 motion. See
United States v. Cutchens, No. CR 609-044, 2020 WL 1492539, at *1
(S.D. Ga. Mar. 13, 2020); United States v. Davis, No. CR 612-001-
2, 2020 WL 4910297, at *1 (S.D. Ga. Aug. 20, 2020) ("To pursue
these    grounds   for    relief,       which    attack the      legality of    his
sentence, [defendant] must petition for habeas corpus relief under
28 U.S.C. § 2255    by filing a motion to vacate, set aside or
correct his sentence."). Accordingly, Defendant's motion is
DISMISSED to the extent it seeks to collaterally attack his
sentence or conviction.
     Case 4:16-cr-00216-WTM-CLR Document 102 Filed 12/17/20 Page 3 of 11



for sentence reduction based upon compassionate release. Under

Section 12003(b)(2) of the CARES Act, if the Attorney General finds

that emergency conditions will materially affect the functioning

of the BOP, the BOP is permitted to ^^lengthen the maximum amount

of time for which the Director is authorized to place a prisoner

in home confinement under the first sentence of section 3624(c)(2)

of   title   18,   United   States   Code,   as   the   Director   determines

appropriate." United States v. Allen, No. 2:14-cr-024, 2020 WL

2199626, at *1 n.l (S.D. Ga. May 6, 2020). Thus, the BOP is

utilizing its authority under 18 U.S.C. § 3624(c)(2) and 34 U.S.C.

§ 60541—not     the   compassionate    release    provision   of   18   U.S.C.

§ 3582(c)—to effectuate the Attorney General's directive to the

BOP regarding home confinement in connection with the CARES Act.

Id. at *1. This Court lacks the authority to order the BOP to

release a     prisoner on    home confinement. See        United States     v.

Calderon, 801 F. App'x 730, 731-32 (11th Cir. 2020) (explaining

that under 34 U.S.C. § 60541(g)(1)(A) the Attorney General '^may"

release eligible elderly offenders, and the district court was

without jurisdiction to grant relief); see also Allen, 2020 WL

2199626, at *1 (^^These statutes do not authorize a federal court

to order the BOP to release a prisoner."); United States v. Greene,

No. CR 116-056, 2020 WL 3316987, at *1 (S.D. Ga. June 18, 2020).

Thus, to the extent Defendant is seeking an order from this Court

placing him on home confinement. Defendant's motion is DISMISSED.
      Case 4:16-cr-00216-WTM-CLR Document 102 Filed 12/17/20 Page 4 of 11



II.     COMPASSIONATE RELEASE


        18 U.S.C. § 3582(c)(1)(A) provides that the Court can reduce

the term of imprisonment upon

        motion of the Director of the Bureau of Prisons, or upon
        motion of the defendant after the defendant has fully
        exhausted all administrative rights to appeal a failure
        of the Bureau of Prisons to bring a motion on the
        defendant's behalf or the lapse of 30 days from the
        receipt of such a request by the warden of the
        defendant's facility, whichever is earlier . . . .

Additionally, 28 C.F.R. § 571.61 requires an inmate seeking a

compassionate release to submit a written request to the prison's

warden. At a minimum, the inmate's request must contain ^'[t]he

extraordinary or compelling circumstances that the inmate believes

warrant consideration" and               roposed release plans, including

where       the   inmate   will    reside,   how   the   inmate   will    support

himself/herself, and, if the basis for the request involves the

inmate's      health, information      on    where the   inmate    will receive

medical treatment, and how the inmate will pay for such treatment."

28 C.F.R. § 571.61(a).

        Under § 3582(c)(1)(A), a court may order a sentence reduction

where the court determines, upon consideration of the factors set

forth in 18 U.S.C. § 3553(a), that ^'extraordinary and compelling

reasons" exist and the defendant does not present a danger to the

safety of any other person or the community. See U.S.S.G. § IBI.13.

In    its    consideration    of    compassionate    release,     the    Court   is

constrained by the applicable policy statements issued by the
      Case 4:16-cr-00216-WTM-CLR Document 102 Filed 12/17/20 Page 5 of 11



United       States      Sentencing         Commission.         See      18      U.S.C.

§ 3582(c)(1)(A). The application notes to the applicable policy

statement     list    three      specific   examples       of   extraordinary       and

compelling     reasons      to   consider    a   reduction      of    sentence     under

§ 3582(c)(1)(A): (1) a            serious   medical condition; (2) advanced

age; and (3) family circumstances. U.S.S.G. § lBl.13 n.1(A)-(C).

A   fourth    catch-all     category    provides:      "As      determined    by    the

Director of the Bureau of Prisons, there exists in the defendant's

case an extraordinary and compelling reason other than, or in

combination      with,"     the    aforementioned      three         categories.    Id.

n.l(D). For a medical condition to qualify as an extraordinary and

compelling reason, the condition must ^'substantially diminish[]

the    ability of     the   defendant to         provide   self-care      within    the

environment of a correctional facility and [is one] from which he

or she is not expected to recover." U.S.S.G. § 1B1.13, n.l(A)(ii).

        As an initial matter, the Government does not dispute that

Defendant has exhausted his administrative remedies with respect

to his request for compassionate release based on his medical

condition. (Doc. 99 at 7-8 n.4.) Defendant has provided copies of

the reduction in sentence ("RIS") request he sent to the Warden of

PCX Jesup (Doc. 96 at 10) and the Warden's denial of his RIS

request (Doc. 96 at 11). Defendant has also provided copies of his

appeal of the Warden's denial (Doc. 96 at 12) and the Warden's

denial of his appeal (Doc. 96 at 14-15). Accordingly, the Court
   Case 4:16-cr-00216-WTM-CLR Document 102 Filed 12/17/20 Page 6 of 11



finds   that    Defendant   has   exhausted   his   administrative   remedies


with respect to his request for compassionate release based on his

medical condition.


     In seeking compassionate release. Defendant contends that he

suffers from hypertension. (Doc. 96 at 8.)               As the government

highlights. Defendant's BOP medical records support that he does

suffer from hypertension. (Doc. 99, Attach. 6 at 1.) The Government

recognizes that the CDC includes hypertension as a condition that

might render an individual at increased risk of severe illness

from COVID-19. (Doc. 36 at 14.) However, the Government also notes

that that      Defendant's hypertension is adequately managed            with

medication and that Defendant otherwise has normal pulmonary and

cardiovascular systems. (Doc. 99 at 13-14.)

     The       Court   finds      that   Defendant     has   not     provided

"extraordinary and compelling reasons" which warrant a reduction

in his sentence. Although the BOP medical records indicate that

Defendant suffers from hypertension, it appears that his condition

is under control and that he consistently takes his medication.

(Doc. 99, Attach. 6 at 1, 4.) Defendant has not established that

his hypertension is so severe as to render him unable to care for

himself in prison. See United States v. Smith, No. 8:17-CR-412-T-

36AAS, 2020 WL 2512883, at *6 (M.D. Fla. May 15, 2020); United

States V. Johnson, No. CR 108-110, 2020 WL 2449343, at *1 (S.D.

Ga. May 12, 2020). Additionally, "[t]he Court is unwilling to
     Case 4:16-cr-00216-WTM-CLR Document 102 Filed 12/17/20 Page 7 of 11



conclude        that a   condition that      ^might'   put    a   defendant at an

increased risk qualifies his circumstances as extraordinary and

compelling enough          to   warrant early release." United           States   v.

Minqo, No. CR612-018, 2020 WL 5028770, at *2 (S.D. Ga. Aug. 25,

2020). Moreover, the Court does not find that COVID-19 is in and

of    itself     an   extraordinary    and    compelling      reason    to   warrant

compassionate release. United States v. Raia, 954 F.3d 594, 597

{3d Cir. 2020) (^MT]he mere existence of COVID-19 in society and

the possibility that it may spread to a particular prison alone

cannot independently justify compassionate                   release,   especially

considering BOP's statutory role, and its extensive professional

efforts to curtail the virus's spread."). Accordingly, the Court

finds that Defendant's motion (Doc. 96) is DENIED to the extent

Defendant seeks compassionate release based on his hypertension

and the COVID-19 pandemic.^




2    In   his    motion.   Defendant   also    argues   that      his   prior   drug
convictions used to enhance his sentence under 18 U.S.C. § 924(e)
no longer qualify as predicates based on amendments by the First
Step Act and that this subsequent change to the law qualifies as
extraordinary and compelling circumstances under § 1B1.13. (Doc.
96 at 7.) The Court disagrees and finds that a subsequent change
to the law does not qualify as an extraordinary and compelling
reason justifying release under § 1B1.13. See United States v.
Cutchens, No. CR 609-044, 2020 WL 1492539, at *1 (S.D. Ga. Mar.
13, 2020). Even if the Court construed Defendant's argument as a
request for sentence modification under 18 U.S.C. § 3582(c)(2),
Defendant's request would be denied. Section 3582(c)(2) allows the
district court to modify the sentence of a prisoner ^Vho has been
sentenced to a term of imprisonment based on a sentencing range
that has subsequently been lowered by the Sentencing Commission."
   Case 4:16-cr-00216-WTM-CLR Document 102 Filed 12/17/20 Page 8 of 11



III. CONSIDERATION OF THE SENTENCING FACTORS


     Further, even if this Court found Defendant had presented

evidence of a qualifying medical condition that constituted an

extraordinary and       compelling      reason for compassionate          release,

this Court would still deny Defendant's motion. In considering a

defendant's motion pursuant to 18 U.S.C. § 3582(c)(1)(A), the Court

must consider the factors set forth in § 3553(a). The Court finds

that the factors set forth in 18 U.S.C. § 3553(a) weigh against

releasing     Defendant.      Section    3553(a)    provides     the    following

factors for the court's consideration:


     1) the nature and circumstances of the offense and the
        history and characteristics of the defendant;
     2) the need for the sentence imposed—
         A. to   reflect      the   seriousness     of   the   offense,   to
            promote respect for the law, and to provide just
            punishment for the offense;
         B. to afford adequate deterrence to criminal conduct;
         C. to protect the public from further crimes of the
              defendant; and
         D. to provide the defendant with needed educational
            or vocational training, medical care, or other
              correctional      treatment     in   the    most   effective
              manner;

     3) the kinds of sentences available;




Despite Defendant's contention, the First Step Act did not modify
18 U.S.C. § 924(e)(2)(A)'s definition of a '^serious drug offense."
See United States v. Smith, 798 F. App'x 473, 475-76 (11th Cir.
2020) C^Here, the district court did not err in concluding that
§ 401(a)(1) of the FSA did not amend 18 U.S.C. § 924(e)(2)(A)(ii)'s
definition of a ^serious drug offense' because the plain and
unambiguous language of § 401(a)(1) amends only the [Controlled
Substances Act.] . . . Nothing indicates that Congress intended to
replace the ACCA's separately defined term."). Accordingly,
Defendant's    motion    is   DENIED    to   the   extent   Defendant     seeks   a
sentence modification under § 3582(c)(2).

                                         8
   Case 4:16-cr-00216-WTM-CLR Document 102 Filed 12/17/20 Page 9 of 11



       4) the   kinds     of    sentence         and   the    sentencing      range
          established . . .;
       5) any pertinent policy statement . .
       6) the need to avoid unwarranted sentence disparities
          among defendants with similar records who have been
          found guilty of similar conduct; and
       7) the need to provide restitution to any victims of the
          offense.


       Courts   may,     even   after    finding       a     defendant    eligible     for

compassionate     release,       find    that      the § 3553(a)         factors      weigh

against release. See United States v. Chambliss, 948 F.3d 691, 694

(5th   Cir.     2020)    (affirming      a       district     court's    denial       of   a

defendant's motion for compassionate release where the district

court found that, although the defendant had an extraordinary and

compelling reason for compassionate release, the § 3553(a) factors

weighed against a sentence reduction); United States v. Rodd, 966

F.3d 740, 748 (8th Cir. 2020) (affirming a district court's denial

of a defendant's motion for compassionate release based on the

§ 3553(a) factors); United States v. Pawlowski, 967 F.3d 327, 331

(3d Cir. June 26, 2020) (same); United States v. Kincaid, 802 F.

App'x 187, 188 (6th Cir. 2020) (same).

       In November 2016, a jury found Defendant guilty of being a

felon in possession of a firearm. (Doc. 55.) During Defendant's

sentencing hearing, the Court found that Defendant's guidelines

range was 210 to 262 months' imprisonment but determined that 210

months'   imprisonment         was   sufficient to           adequately reflect the

seriousness      of     the    offense    conduct       and     to   afford    adequate



                                             9
  Case 4:16-cr-00216-WTM-CLR Document 102 Filed 12/17/20 Page 10 of 11



deterrence to future criminal conduct. (Doc. 75 at 5-7.) The Court

also noted that Defendant has an extensive criminal history and

has been classified as an armed career criminal. (Id. at 7.)

       While the Court is sensitive to the concerns that Defendant


has for his health and safety amid the COVID-19 pandemic, the Court

finds that a reduction in his sentence is not warranted. Reducing

Defendant's sentence would not promote respect for the law, provide

adequate     deterrence        to      criminal      conduct,     or      reflect     the

seriousness     of    the     offense.     As      the    Court   noted    during     his

sentencing hearing. Defendant has four prior state convictions for

distribution of drugs and one prior state conviction for possession

of a firearm by a convicted felon. (Id.) Defendant has also failed

to comply with court-ordered supervision on multiple occasions,

resulting      in     eight     probation          revocation      hearings.        (Id.)

Importantly,        Defendant    has     over      ten    years   remaining    on     his

sentence. See United States v. Solorio, No: 3:ll-cr-138-J-32JRK,

2020 WL 6292558, at *2 (M.D. Fla. Oct. 27, 2020) (concluding a

sentence    reduction    was not warranted               under § 3553(a)     where the

defendant had four years remaining on his sentence); United States

V. Lantiqua, NO: 3:16-cr-125-J-32PDB, 2020 WL 5258459, at *2 (M.D.

Fla.   Sept.   3,    2020)    ('''In   view   of    all the § 3553(a)         factors,

releasing Defendant from prison six and a half years early would

not be consistent with the statutory purposes of sentencing.").




                                           10
  Case 4:16-cr-00216-WTM-CLR Document 102 Filed 12/17/20 Page 11 of 11



Accordingly, the    Court finds    that the § 3553(a) factors       weigh

against reducing Defendant's sentence.

                               CONCLUSION


     For   the   foregoing   reasons.   Defendant   Corinthian   Bostic's

Motion for Compassionate Release (Doc. 96) is DISMISSED IN PART

and DENIED IN PART.


    SO ORDERED this //"^day of December 2020.




                                  WILLIAM T. MOORE, JR
                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN   DISTRICT OF GEORGIA




                                   11
